DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 08/05/2022, is acknowledged.  
Claims 1 and 10-22 are pending in this action.  Claims 2-9 have been cancelled previously.  Claims 10-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1 and 20 have been amended.  Claims 1 and 20-22 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of objection(s) and/or rejections presented in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This is U.S. Patent Application No. 15/370,285, filed December 6, 2016, which claims benefit of provisional U.S. Application No. 62/270,889, filed December 22, 2015. 

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Newly amended claim 1 recites the limitation “composition for dispensing from a spray container consisting essentially of” that needs to be corrected to “composition for dispensing from a spray container and consisting essentially of” for clarity.  Similar is applied to claim 20. 
Claim 1 comprises the typographic error “thrimethylsiloxysilicate” that needs to be corrected to “trimethylsiloxysilicate” (see claim 20). 
Claim 1 recites the limitation “1.0 % by weight of the composition of thrimethylsiloxysilicate" that needs to corrected to “1.0 % by weight of trimethylsiloxysilicate” or clarified.  Similar is applied to other constituents recited in claim 1 as well as to claim 20.  
Claim 1 recites the limitation “pentane, ethane, isopentane, pentane” that needs to be corrected to “pentane, ethane, isopentane,”.  Similar is applied to claim 20. 
It is suggested that in claim 1 the limitation “said foamable composition is capable of being foamed upon dispensing from a container” should be corrected to “said foamable composition is foamed upon dispensing from the spray container”.  Similar is applied to claim 20.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dueva et al., US 7,108,860 (hereinafter referred to as Dueva) in view of Dop, US 2010/0260700, Irwin et al., US 2007/0134174 (hereinafter referred to as Irwin), and Hessefort et al., US 8,609,784 (hereinafter referred to as Hessefort).
Given that the term “consists essentially of” is not defined by the claims, and the specification does not provide a definition and/or examples for this term, does not teach or suggests what unrecited additional components, if any, should be excluded from the scope of the claim, the term “consisting essentially of” is construed as equivalent to “comprising”.  MPEP 2111.03.
Dueva teaches skin care compositions having enhanced rheological properties that do not drip or run from the orifice of a dispenser and/or on a skin and can be evenly applied a skin (Abstract; Col. 2, Lns. 15-31), wherein said compositions may include: 
40-90 wt% of water (as diluent; Claims 1, 19-21; Col. 4, Ln. 63-Col. 5, Ln. 2);
0.1-30 wt% of C12-C15 alkyl benzoate (as emollient; Col. 5, Lns. 35-45);
0.1-30 wt% of mineral oil (as emollient; Col. 5, Lns. 35-45);  
0.1-5 wt% of flake resin such as trimethylsiloxysilicate (as oil-soluble polymer agent; Col. 6, Lns. 20-45); 
1-40 wt% of an inorganic compound, e.g., zinc oxide and/or petrolatum (as sunscreen agent; Col. 4, Lns. 30-57);
0.1-15 wt% of glycerin (Claims 31, 32; Col. 5, Ln. 51 – Col. 6, Ln. 3);
0.1-30 wt% of lanolin (Claims 26, 27; Col. 5, Lns. 33-50);
0.01-5 wt% of polyglycery-3-diisostearate (Claims 23, 24; Col. 5, Lns. 3-23).
Dueva teaches that said compositions (i) may have a viscosity of about 27,000 cps at room temperature that is stable over a broad temperature range (Abstract; Table 1);  (ii) can be packaged in any container (Col. 9, Ln.s 33-40);  (iii) do not drip or run when dispensed and applied to the skin and/or imparts an enhanced soft, silky feel (Abstract; Col. 1, Lns. 12-16;  Col. 2, Lns. 19-21; Col. 3, Lns. 1-11 and 24-30).
Dueva does not specifically teach the compositions are foamable and/or comprise a propellant (Claims 1 and 20). 
Dop teaches skin care compositions comprising:  0.1-80 wt% of aqueous phase (Para. 0365);  ester(s) such as alkyl benzoates (Para. 0391);  1-90 wt% of liquid oily phase such as mineral oils (Para. 0372-0375), and/or petrolatum (Para. 0389);  trimethylsiloxysilicate resin (Para. 0198);  0.1-30% of zinc oxide (Para. 0316 and 0343); and may include propellant (Para. 0415 and 432).  Dop also teaches that said compositions may include zinc stearate (Para. 0140), glycerol/glycerin (Para. 0182), magnesium sulfate (Para. 0363), isopropyl palmitate (Para. 0391), dicaprylyl carbonate (Para. 0398); lanolin (Para. 0411).  Dop teaches that said compositions can be placed in any appropriate container, e.g., the container having the closing element providing the selective closure of the container (Para. 0418-0432) and providing a pad of foam (Para. 0423).   
Irwin teaches stable foamable skin care compositions comprising aqueous phase/water and 5-75% of oil phase in combination with such propellants as butane, isobutane, propane and other additives (Claim 1; Abstract; Para. 0004-0006, 0010, 0016-0018, 0023; Examples).  To this point, Irwin teaches that said compositions may include oil soluble alkyl ester(s) and/or lanolin (Para. 0024); mineral oil and/or petrolatum (Para. 0025); silicon oils such as silicone cross-polymers, copolymers comprising trimethylsiloxysilicate (i.e., highly cross-linked silicone resin; Para. 0026, 0027); 1-30% of zinc oxide (Para. 0032-0033); 5% of glycerin (Examples).  Irwin teaches that said compositions may be used in combination with a delivery enhancement device, e.g., a spray applicator (Para. 0063), and also teaches that after dispensation said compositions remain in the form of a foam (Claim 1; Para. 0019). 
Hessefort teaches skin care oil-in-water compositions that may include up to 70% of water (Para. 59); 1-8 wt% of alkyl ester(s) (Para. 44, 73); 1-20 wt% of mineral oil and/or petrolatum (Para. 28, 43, 63); 0.1-10 wt% of trimethylsiloxysilicate resin (Para. 43);  10 wt % of zinc oxide (Para. 54, 57); propellant, e.g., butane, isobutane, and propane (Para. 60); 0.5-40 wt% of glycerin (Para. 42), 1-20 wt% of lanolin (Col. 8, Ln. 59 –Col.9, Ln. 14), 1-8 wt% of isopropyl palmitate (Para. 44).  Hessefort also teaches that said compositions can be applied in form of aerosol/spray foam upon dispensing (Claim 14; Para. 60, 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include/try a propellant as taught by Dop, Irwin and Hessefort in compositions taught by Dueva and/or to use delivery devices as taught by Itwin and Hessefort for providing a foam covering a skin.  One would do so with expectation of beneficial results, because cited prior art teaches the foamable skin care compositions that can be easily applied and spread on the skin, provide efficient distribution of active ingredients, wherein the dispensed foam is sufficiently thick and stable for a period of time sufficient to apply the composition.
Regarding the claimed inherent properties of the disclosed compositions, i.e., “foam drainage time of about 30 seconds to about 2 minutes” and/or “foamable composition stable for at least about four weeks”, and/or “trimethylsiloxysilicate maintains bubble formation”, it is noted that the cited prior art teaches the compositions that are substantially the same as the compositions recited by the instant claims.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.  Further, it is noted that the fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0129303 – teaches skin care compositions comprising 20-68 parts of water (Para. 0213); zinc oxide (Para. 0046); mineral oil (Para. 0128); propellant (Para. 0272); an ester, e.g., C12-C15 alkyl benzoate (Example 28), and can be in form of foam or aerosol foam (Para. 0281 and 0285).  
US 8,999,391 – teaches a method to measure a foam drainage time (Example 3).  

Response to Arguments
Applicant's arguments, filed on 08/05/2022, have been considered, but they are moot in view of amendments to the claims.  New arguments have been added to the 103-rejection to clarify the position of the examiner and/or to address newly introduced amendments.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that the cites prior art by Irwin and/or Hessefort discloses “a laundry list of compositions being a foam”, it is noted that the fact that cited prior art discloses a multitude of effective combinations does not render any particular combination less obvious. This is especially true, because the claimed composition is used for the identical purpose taught by the prior art.  In re Corkill 226 USPQ 1005, 1008 (Fed. Cir. 1985); In re Susi 169 USPQ 423, 425 (CCPA 1971).   Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989).  Further, it is noted that a reference is good not only for what it teaches by direct anticipation, but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976); In re Lamberti 192 USPQ 278 (CCPA 1976); In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Preda 159 USPQ 342 (CCPA 1968); In re Van Mater 144 USPQ 421 (CCPA 1965); In re Jacoby 135 USPQ 317 (CCPA 1962); In re LeGrice 133 USPQ 365 (CCPA 1962).  A generic disclosure renders a claimed species prima facie obvious.  Ex parte George 21 USPQ 2d 1057, 1060 (BPAI 1991); In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Merck & Co. v. Biocraft Lab. Inc. 10 USPQ 2d 1843 (Fed. Cir. 1983); In re Susi 169 USPQ 423 (CCPA 1971).
In response to applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is skin care compositions that include aqueous/water phase and an oil phase and can be dispensed on a skin.   
Dueva teaches skin care compositions that may include claimed compounds in claimed amounts.  
Dop, Irwin and Hessefort teach skin care compositions that may include claimed compounds, and also teach the use of propellants as instantly claimed and delivery devices (e.g., spray applicators) for delivering said skin care compositions in a form of foam.
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which the applicant thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  Further, regarding the withdrawn claims 10-19, it is noted that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder. 

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615